Claims 1-10 are currently pending with claims 4-7 being withdrawn as being directed to a non-elected invention.  Claims 1-3, 8-10 are under consideration. 
All rejections are maintained. 
Newly added claim 8 necessitated the new ground of rejection presented in this Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  

Incorporation in the claim of the silica nanoparticles which is a pulverized product of a silicon compound gel and said silica nanoparticles being chemically bonded to each other through siloxane bonds of the silicon compound gel would be deemed necessary to overcome the 112 rejection.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0215079 to Suzuki et al. (Suzuki) in view of US 2005/0154086 to Yoneyama (Yoneyama).  
The examiner interpreted that the silica nanoparticles and the silicon compound are identical.  The interpretation is consistent with the Applicant’s disclosure.   
Suzuki discloses a low refractive index layer for a liquid crystal display device comprising a polymer, inorganic nanoparticles having a surface treated with a silane coupling agent wherein the polymer is bound to the nanoparticles by the silane coupling agent and maintains a void-containing structure of the low refractive index layer (paragraphs 329, 337 and 338).  The low refractive index layer has a void fraction fluctuated from a theoretical value of 48% due to the distribution of the nanoparticle diameter and voids inside the nanoparticle (paragraph 335).  This is a clear indication that the void fraction can be 48% or greater.  Alternatively, the void fraction can be 48% or less.  The void fraction can be controlled by adjusting the particle diameter (paragraph 335).  
The silica nanoparticles are hollow particles having an average particle size of 10 to 15 nm (paragraph 281).  The term “hollow” indicates that a void contained in the silica nanoparticle and its peak void diameter must be less than the diameter of the particle.   As such, the peak void diameter must be less than 15 nm.  
Suzuki further discloses an antireflective film comprising a transparent support, antiglare layer and a low refractive index layer wherein an adhesive layer is provided on the transparent support to obtain improved adhesion (paragraphs 159 and 163).    
Suzuki does not specifically disclose the silane coupling agent comprising an alkoxysilane derivative having a fluoroalkyl group having 5 to 17 fluorine atoms and a porosity of the low refractive index layer of 35% or greater. 
Yoneyama, however, discloses an optical film comprising a transparent substrate and a low refractive index layer provided on the substrate (paragraph 27).  The low refractive index layer is obtained from a coating comprising a plurality of inorganic oxide particles and each of which having a surface treated with an organosilane compound and a fluorine-containing silane coupling agent (paragraphs 14, 15, 19-21).  

    PNG
    media_image1.png
    295
    411
    media_image1.png
    Greyscale
 

The fluorine-containing silane coupling agent comprising a fluoroalkyl group having 9 fluorine atoms (paragraph 64). 

    PNG
    media_image2.png
    39
    527
    media_image2.png
    Greyscale

The examiner equates the fluorine-containing silane coupling agent to the claimed compound having a surface orientation.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fluorine-containing silane coupling agent as a surface treating agent for the silica nanoparticle motivated by desire to improve scratch resistance while maintaining sufficient antireflection performance.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the low refractive index layer having a porosity of 35% or greater motivated by desire to enhance antireflection performance.  
As to claim 3, Suzuki discloses the antireflective film comprising 20 mass% or 30 mass% of silica nanoparticles relative to the mass of the low refractive index layer (paragraphs 431 and 432).  
As to claim 9, Suzuki discloses that the low refractive index layer has a void fraction fluctuated from a theoretical value of 48% due to the distribution of the nanoparticle diameter and voids inside the nanoparticle (paragraph 335).  This is a clear indication that the void fraction can be 48% or greater.  Alternatively, the void fraction can be 48% or less.  The void fraction can be controlled by adjusting the particle diameter (paragraph 335).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the low refractive index layer having a porosity of 56% or greater motivated by desire to enhance antireflection performance.  

Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yoneyama and US 2003/0077437 to Nakamura et al. (Nakamura).  
Suzuki discloses a low refractive index layer for a liquid crystal display device comprising a polymer, inorganic nanoparticles having a surface treated with a silane coupling agent wherein the polymer is bound to the nanoparticles by the silane coupling agent and maintains a void-containing structure of the low refractive index layer (paragraphs 329, 337 and 338).  The low refractive index layer has a void fraction fluctuated from a theoretical value of 48% due to the distribution of the nanoparticle diameter and voids inside the nanoparticle (paragraph 335).  This is a clear indication that the void fraction can be 48% or greater.  Alternatively, the void fraction can be 48% or less.  The void fraction can be controlled by adjusting the particle diameter (paragraph 335).  
Suzuki further discloses an antireflective film comprising a transparent support, antiglare layer and a low refractive index layer wherein an adhesive layer is provided on the transparent support to obtain improved adhesion (paragraphs 159 and 163).    
Suzuki does not specifically disclose the silane coupling agent comprising an alkoxysilane derivative having a fluoroalkyl group having 5 to 17 fluorine atoms, and the low refractive index layer comprising a porosity of 35% or greater, and a peak pore diameter of 5 nm or more and 50 nm or less.  
Yoneyama, however, discloses an optical film comprising a transparent substrate and a low refractive index layer provided on the substrate (paragraph 27).  The low refractive index layer is obtained from a coating comprising a plurality of inorganic oxide particles and each of which having a surface treated with an organosilane compound and a fluorine-containing silane coupling agent (paragraphs 14, 15, 19-21).  

    PNG
    media_image1.png
    295
    411
    media_image1.png
    Greyscale
 

The fluorine-containing silane coupling agent comprising a fluoroalkyl group having 9 fluorine atoms (paragraph 64). 

    PNG
    media_image2.png
    39
    527
    media_image2.png
    Greyscale

The examiner equates the fluorine-containing silane coupling agent to the claimed compound having a surface orientation.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fluorine-containing silane coupling agent as a surface treating agent for the silica nanoparticle motivated by desire to improve scratch resistance while maintaining sufficient antireflection performance.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the low refractive index layer having a porosity of 35% or greater motivated by desire to enhance antireflection performance.  
Nakamura, however, teaches an antireflection film comprising a transparent support and a low refractive index coating layer (abstract).  The low refractive index coating layer is obtained from a composition comprising a polymer and nanoparticles having a particle size of 10 to 40 nm (paragraphs 70 and 71).  The low refractive index coating layer comprises microvoids with a void fraction of 5 to 50% (paragraph 78).  In particular, the void fraction of the low refractive index coating layer of 48% (paragraph 79).  The microvoids have an average diameter ranging from several tenth nm to several hundred nm (paragraph 80).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the microvoids having a peak diameter in the range from several tenth nm to several hundred nm motivated by desire to provide excellent antireflection performance.
As to claim 3, Suzuki discloses the antireflective film comprising 20 mass% or 30 mass% of silica nanoparticles relative to the mass of the low refractive index layer (paragraphs 431 and 432).  
As to claim 9, Suzuki discloses that the low refractive index layer has a void fraction fluctuated from a theoretical value of 48% due to the distribution of the nanoparticle diameter and voids inside the nanoparticle (paragraph 335).  This is a clear indication that the void fraction can be 48% or greater.  Alternatively, the void fraction can be 48% or less.  The void fraction can be controlled by adjusting the particle diameter (paragraph 335).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the low refractive index layer having a porosity of 56% or greater motivated by desire to enhance antireflection performance.  

Examiner’s response to Arguments: 
As shown in paragraph 244, the low refractive index layer is obtained by three modes: 

    PNG
    media_image3.png
    204
    440
    media_image3.png
    Greyscale


Applicant alleges that Mode 2 is related to an alkoxysilane derivatives comprising a fluoroalkyl group having 5 to 17 fluorine atoms.  Therefore, combining Suzuki’s Mode 3 and Yoneyama’s surface treating agent of a fluoroalkyl group having 5 to 17 fluorine atoms is the same as combining mode 2 and mode 3 together. Such combination is improper because mode 2 is independent from mode 3.  The examiner respectfully disagrees. 
Applicant allegation appears to be improper and flawed.   As shown in paragraphs 244 and 249, the Mode 2 low refractive index layer is obtained from a fluorosilane using a sol-gel process.  Mode 2 is completely silent as to the particles, let alone a fluorosilane coupling agent for the particles.  The combined disclosures of Suzuki’s Mode 3 and Yoneyama do not result in a low refractive index layer having combined properties set forth in Modes 2 and 3.  
As there is a motivation to combine Suzuki’s mode 3 with Yoneyama, a prima facie case of obviousness is said to exist.  
Suzuki discloses the low refractive index layer having a refractive index of 1.35 to 1.48.  If the refractive index is less than 1.30, the antireflective function is enhanced, but the mechanical strength is deteriorated (paragraphs 240 and 241).  Suzuki teaches away from the low refractive index layer having a refractive index of less than 1.2.  

Claims 1-3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0202867 to Coggio et al. (Coggio) in view of US 2015/0175809 to Cho et al. (Cho). 
Coggio discloses an optical article 10 comprising an optical element 20, a low refractive index layer 30 having a refractive index of 1.3 or less, and a polymeric protective layer 40 on the low refractive index layer (abstract and figure 1).  The polymeric protective layer is a pressure sensitive adhesive layer (paragraph 55).  In particular, the low refractive index layer has a refractive index of 1.17 (table 5).  The low refractive index layer comprises a binder, a plurality of silica nanoparticles, and a network of interconnected voids with a porosity of from 65% to 80% (paragraphs 24, 29 and 42).  The silica nanoparticles have an average particle diameter of 8 to 20 nm (paragraph 29).  The low refractive index layer has voids with a diameter of 10 nm or less (paragraph 18).  A weight ratio of the binder to the plurality of the silica nanoparticles is 1:1, the equivalent of 50 wt% silica nanoparticles (paragraph 37).  The binder comprises a silicone polymer (paragraph 26).  The silica nanoparticles are treated with a silane coupling agent (paragraph 31).  
Coggio does not explicitly disclose the silane coupling agent comprising an alkoxysilane derivative with a fluoroalkyl group having 5 to 17 fluorine atoms. 
Cho, however, discloses an antireflective coating film obtained from a composition comprising a fluorosilane binder and 5-40 mass% hollow silica particles (paragraphs 21 and 33).  The fluorosilane binder comprises a fluoroalkyl group having 5 to 17 fluorine atoms (paragraphs 22, 23 and 27).  The composition further includes an acid catalyst to promote treatment of the hollow silica nanoparticles by the fluorosilane binder (paragraph 36).  The examiner equates the fluorosilane binder to the claimed compound having a surface orientation.  The antireflective coating film has a refractive index of 1.2 to 1.25 (paragraph 40).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fluorosilane binder disclosed in Cho for the silane coupling agent of Coggio motivated by the desire to provide smudge resistance, fingerprint resistance and self-cleaning properties while maintaining excellent anti-reflective performance of the low refractive index layer.  

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Coggio in view of Yoneyama.   
Coggio discloses an optical article 10 comprising an optical element 20, a low refractive index layer 30 having a refractive index of 1.3 or less, and a polymeric protective layer 40 on the low refractive index layer (abstract and figure 1).  The polymeric protective layer is a pressure sensitive adhesive layer (paragraph 55).  In particular, the low refractive index layer has a refractive index of 1.17 (table 5).  The low refractive index layer comprises a binder, a plurality of silica nanoparticles, and a network of interconnected voids with a porosity of from 65% to 80% (paragraphs 24, 29 and 42).  The silica nanoparticles have an average particle diameter of 8 to 20 nm (paragraph 29).  The low refractive index layer has voids with a diameter of 10 nm or less (paragraph 18).  A weight ratio of the binder to the plurality of the silica nanoparticles is 1:1, the equivalent of 50 wt% silica nanoparticles (paragraph 37).  The binder comprises a silicone polymer (paragraph 26).  The silica nanoparticles are treated with a silane coupling agent (paragraph 31).  
Coggio does not explicitly disclose the silane coupling agent comprising an alkoxysilane derivative with a fluoroalkyl group having 5 to 17 fluorine atoms. 
Yoneyama, however, discloses an optical film comprising a transparent substrate and a low refractive index layer provided on the substrate (paragraph 27).  The low refractive index layer is obtained from a coating comprising a plurality of inorganic oxide particles and each of which having a surface treated with an organosilane compound and a fluorine-containing silane coupling agent (paragraphs 14, 15, 19-21).  

    PNG
    media_image1.png
    295
    411
    media_image1.png
    Greyscale
 

The fluorine-containing silane coupling agent comprising a fluoroalkyl group having 9 fluorine atoms (paragraph 64). 

    PNG
    media_image2.png
    39
    527
    media_image2.png
    Greyscale

The examiner equates the fluorine-containing silane coupling agent to the claimed compound having a surface orientation.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fluorine-containing silane coupling agent comprising a fluoroalkyl group having 5 to 17 fluorine atoms disclosed in Yoneyama in combination with the silane coupling agent of Coggio motivated by the desire to provide smudge resistance, fingerprint resistance and self-cleaning properties while maintaining excellent anti-reflective performance of the low refractive index layer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788